TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00450-CR


Michael Woodring, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-08-0016, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Michael Woodring seeks to appeal from his conviction for driving while intoxicated. 
The trial court certified that this is a plea bargain case and that Woodring has no right of appeal
because he waived that right.  This appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed
Filed:   October 10, 2008
Do Not Publish